Citation Nr: 1732330	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-34 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for hallux valgus, right foot, with arthritis at the 1st TMT joint.

2.  Entitlement to an initial compensable rating for hammer toes, right foot.

3.  Entitlement to an initial compensable rating for hammer toes, left foot.

4.  Entitlement to an initial compensable rating benign skull mass.

5.  Entitlement to an initial compensable rating for allergic rhinitis.

6.  Entitlement to an initial compensable rating for multiple benign liver cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to September 2000, from May 2005 to August 2005, and from July 2007 to December 26, 2011, with additional service in the Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision issued by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction has since transferred to the Roanoke, Virginia, RO.

The March 2012 rating decision on appeal also awarded service connection for left foot hallux valgus and assigned a noncompensable rating.  The Veteran disagreed with the rating assigned, after which the RO issued an October 2013 rating decision awarding an initial 10 percent evaluation for that disability.  The Veteran's December 2013 substantive appeal was limited to the issues listed in the case caption, above, and did not include the left foot hallux valgus issue.  Thus, this issue is not within the Board's jurisdiction. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board central office hearing at the time of the December 2013 substantive appeal.  The hearing was scheduled for a date in July 2017.  Prior to the hearing, in June 2017, the Veteran filed a statement indicating an inability to attend the July 2017 central office hearing and requested the hearing be rescheduled via live videoconference at the RO.  This hearing has not yet been rescheduled.  Videoconference hearings are scheduled by the RO.  Remand is, therefore, required.  

Accordingly, the case is REMANDED for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a Veterans Law Judge.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




